NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2007-7160

                                HERBERT G. ABBS,

                                                           Claimant-Appellant,

                                         v.

               JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                           Respondent-Appellee.


      Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, argued for
claimant-appellant.

       Michael N. O’Connell, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent-appellee. With him on the brief were Jeffrey S. Bucholtz, Acting Assistant
Attorney General, Jeanne E. Davidson, Director, and Martin F. Hockey, Jr., Assistant
Director. Of counsel on the brief were Michael J. Timinski, Deputy Assistant General
Counsel, and Christopher P. McNamee, Staff Attorney, Office of the General Counsel,
United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Lawrence B. Hagel
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                      2007-7160


                                 HERBERT G. ABBS,

                                                     Claimant-Appellant,

                                          v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                     Respondent-Appellee.




                                     Judgment

ON APPEAL from the         United States Court of Appeals for Veterans Claims

in CASE NO(S).             05-0670

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

    Per Curiam (LOURIE, Circuit Judge, CLEVENGER, Senior Circuit Judge, and
MOORE, Circuit Judge).

                           AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED July 11, 2008                       /s/ Jan Horbaly
                                          Jan Horbaly, Clerk